DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites, “The functional file” on line 1.  It appears that this should recite, “The functional film.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “sheet-like” on line 1.  The bounds of what can be construed as a “sheet-like” plastic film is not seen to be clear.  That is, the claim does not clearly define what defines the plastic film to be “sheet-like.”  This rejection can be overcome by amending the claim to remove the term “sheet-like.”
Claim 1 recites the limitation, “a substance having a catalytic function capable of decomposing the ethylene into carbon dioxide and water or/and discharging the ethylene from one surface to other surface of the functional film.”  This limitation is not clear as to what “one surface” and “other surface” are referring to.
Claim 1 also recites, “in at least ppm order or ppb order.”  This limitation is unclear as to what is contained in at least ppm order or ppb order, and what it means to be in “at least ppm order or ppb order.”  
Claim 1 recites the limitation, “the surface” on the last line of the claim.  This limitation lacks proper antecedent basis, as it is unclear what surface is being referred to. 
Claim 1 recites, “is contained in at least ppm order or ppb order, or applied to or deposited on the surface.”  This limitation is unclear as to whether “ppm order or ppb order” only modified when the substance is contained in the functional film or whether it also applies to the “applied to or deposited on the surface” limitation.  
Claim 2 recites the limitation, “bag-like.”  The bounds of what can be construed as “bag-like” is not seen to be clear.  That is, the claim does not clearly define what defines the container as being “bag-like.”  This rejection can be overcome by amending the limitation to recite, “a bag.”  
Claim 4 recites the limitation, “applying the functional film according to claim 1 at a site…”  This limitation is not clear as to what the functional film has been applied to and what it means to “apply” the functional film “at a site where the plant or the food is preserved.”
Claims 4, 6 and 7 recite the limitation, “in a vicinity of the plant or the food.”  This limitation is seen to be a relative term that is not clearly defined by the claims or specification.  That is, it is not clear as to how close the functional film needs to be to the plant or the food to be considered “in a vicinity.”
Claim 5 is rejected based on its dependence to claim 4.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Colombo (US 20170311637).
Regarding claim 1, Colombo discloses a functional film which is a “sheet-like” plastic film (see page 3, claim 9 - “polymeric material containing the dispersed powders is in the form of a film…”) that is capable of adsorbing ethylene because Colombo discloses that the dispersed powders can be palladium salt (see paragraph 21 .


Claim(s) 1, 2, 4, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tseng (US 20150181902) as evidenced by Pedro (ES 2233200).
Regarding claim 1, Tseng discloses a film (see figure 1 “forming films, bags…) that is a plastic film (paragraph 41, “plastic material” “plastic bag”) that can absorb ethylene (see paragraph 41 - “absorbing, catching or reacting with ethylene) comprising a substance that is capable of decomposing ethylene into carbon dioxide and water (see paragraph 41, where potassium permanganate is known to react with ethylene to decompose into carbon dioxide and water; Pedro further evidences that potassium permanganate decomposes ethylene into carbon dioxide and water - see paragraph 9 at least at a ppm level but can be greater.  In this regard, Tseng discloses 2-8wt% of potassium permanganate (see paragraph 48) and therefore is seen to read on the claimed concentration.
Regarding claim 2, Tseng discloses the film formed into a bag (paragraph 45).
Regarding claim 4, Tseng discloses retaining the freshness of a plant or food (see paragraph 41 - “fruits and vegetables”) by applying the film at a site where the plant or food is preserved.  In view of the rejection under 35 U.S.C. 112b this has been construed to mean using the film to preserve the plant or food.  In this regard, Tseng discloses using the film for packaging fruits and vegetables after harvesting (see paragraph 34) and therefore reads on applying the film (as a packaging material) at a site where the plant or food is preserved (i.e. after harvesting such as at the time of packing).
Regarding the step of “adsorbing the ethylene, which is generated from the plant or the food in a vicinity of the plant or the food, to the functional film” it is noted that since Tseng discloses the functional film as a bag within which the respiring produce has been placed and where the bag is used to adsorb ethylene, it is seen that Tseng discloses adsorption in the vicinity of the plant or the food.  
Regarding claim 6, since Tseng discloses a mesh plastic bag (paragraph 43), it is seen that the ethylene generated from the plant or food can also be discharged outside of the film.
Regarding claim 7, by teaching a bag, Tseng discloses forming a container from said film and surrounding or enclosing the plant or the food in a vicinity of a surface of the plant or the food. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronowitz (US 20160272404) in view of Colombo (US 20170311637) and Pedro (ES 2233200).
Regarding claim 1, Aronowitz discloses a plastic film capable of adsorbing ethylene (see paragraph 18 - “potassium permanganate”; paragraph 22 - “comprised of plastic”; paragraph 24, “Aerated bag).  Aronowitz further discloses that the film and bag are comprised of matter that adsorbs ethylene (paragraph 24-25) and where the adsorbent can be potassium permanganate (paragraph 18); and thus discloses that the 
Regarding the concentration, in view of the rejection under 35 U.S.C. 112b it is noted that “at least ppm order or ppb order” is not seen to limit a particular concentration.   Aronowitz is not specific as to a particular concentration.
However, Colombo discloses concentrations such as 0.01wt% (paragraph 17) which is equivalent to 100ppm and thus can be construed as “at least ppm order.”  At paragraph 21, Colombo discloses that the substance has been applied to or deposed on a nylon membrane (i.e. plastic film).  Pedro further evidences that varying the amount of an ethylene adsorbent (paragraph 14) such as potassium permanganate (paragraph 23) commensurate with the particulars of the size of the container and the type of food contained therein.  Pedro, Colombo and Aronowitz both teach the use of potassium permanganate used as an ethylene adsorbent.  To thus modify Aronowitz and to use a particular concentration of the ethylene adsorbing substance would thus have been obvious to one having ordinary skill in the art based on factors such as the time for storage, quantity and type of fruit and the degree of ethylene that was desired to be adsorbed.
Regarding claim 2, Aronowitz teaches that the film can be formed into a bag (see the abstract, paragraph 17, paragraph 24).
Regarding claim 4, Aronowitz teaches a method of retaining freshness of a plant or food by applying the film of claim 1 at a site where the plant or food is preserved.  
Regarding claim 6, Aronowitz teaches a bag that allows for circulation of air (see paragraph 31) and is thus seen to teach discharging ethylene generated from the food to outside the film.
Regarding claim 7, Aronowitz teaches surrounding the food with the functional film.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 which relies on Aronowitz (US 20160272404) as the primary reference, and in further view of Fu et al. (CN 204916516), Floyd (US 5505950), Nakamura (US 4337276) and Tsuji (US 4939030).
Regarding claim 5, Aronowitz teaches the use of a porous bag that uses potassium permanganate for adsorbing ethylene. Thus, it would have been obvious to one having ordinary skill in the art, that some degree of moisture and carbon dioxide would have been maintained on a surface of the film since the decomposition would occur at the surface of the film.  Aronowitz also teaches that the film can comprise multiple adsorbents (paragraph 18) and further teaches maintaining a particular modified atmosphere (paragraph 21) such that it would have been obvious to one having ordinary skill in the art to maintain a particular carbon dioxide concentration on a 
In any case, it is noted that Fu teaches bags that can have a desired transmission to carbon dioxide and oxygen for controlling the modified atmosphere (see paragraphs 16, 43 of the machine translation) and that the bags can further include ethylene adsorbents (see paragraphs 22, 30 of the machine translation).  Fu also teaches maintaining the water vapor present so as to inhibit bacterial growth (see paragraph 17 of the machine translation).  This would therefore suggest maintaining carbon dioxide and water on a surface of the film.  Floyd further evidences that carbon dioxide has been advantageous within a modified atmosphere for controlling bacterial diseases (see column 3, lines 31-42; column 4, lines 31-39).  Nakamura further evidences using the carbon dioxide gas generated within an internal package reaction for preventing proliferation of microorganisms (see column 4, lines 20-24).  Tsuji teaches packaging films that can control carbon dioxide and moisture on a surface of the film for maintaining the freshness of the respiring fruits and vegetables (see column 3, lines 8-15, 27-30).  This is seen to teach that carbon dioxide and water can be maintained on a surface of the film.  
Therefore, to modify the bag of Aronowitz so as maintain the moisture and carbon dioxide on a surface of the film would have been obvious to one having ordinary skill in the art, for the known purpose of maintaining the freshness of the contents commensurate with a desired carbon dioxide atmosphere.  It is further noted that the . 
 

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20040137202), and as evidenced by Pedro (ES 2233200).
Regarding claim 1, Hamilton teaches a plastic film (paragraph 25) that is capable of adsorbing ethylene using a substance that is capable of decomposing ethylene into carbon dioxide and water (see paragraph 55 - “potassium permanganate”).  Pedro further evidences that potassium permanganate decomposes ethylene into carbon dioxide and water - see paragraph 9 of the machine translation.  Hamilton teaches that the adhesive 18 can provide a secondary function (see paragraph 20) and where the second function can be ethylene adsorption (paragraph 55) - thus teaching the substance applied on the surface.  In view of the rejection under 35 U.S.C. 112b, the claim has been construed as only requiring the ppm or ppb concentration when contained in the film.
Regarding claim 2, Hamilton teaches that the film can be formed into a bag (paragraph 85).
Regarding claim 4, Hamilton teaches retaining freshness of fruits or vegetables (paragraph 55) by applying the functional film at a site where the food is preserved (paragraph 85).  That is, by teaching a storage bag, it would have been obvious to one having ordinary skill in the art that such a bag would have had the film applied at a site where food is desired to be preserved.
Because Hamiltion teaches the use of potassium permanganate as an ethylene adsorbent, it would have been obvious to one having ordinary skill in the art that Hamilton also teaches an adsorption step in the vicinity of the fruit or vegetable.
Regarding claim 5, Hamilton teaches that the film can be a multifunctional film (see the abstract - “at least on secondary function”; paragraph 17, 20) and further teaches that the film can be used to absorb moisture (see paragraph 59) thus suggesting maintaining water on a surface of the film.  Hamilton further teaches the desirability of maintaining a degree of carbon dioxide within the package (see paragraph 58; 67) and therefore suggests that the film can also maintain carbon dioxide on a surface.  As Hamilton already teaches the desirability of controlling moisture and carbon dioxide via the film, it would have been obvious to one having ordinary skill in the art that the decomposition products of potassium permanganate (i.e. water and carbon dioxide) would also have been maintained on a surface of the film.
Regarding claim 6, Hamilton teaches that the film can be microporous so as to allow diffusion of gas such as ethylene (see paragraph 67), thus suggesting a discharge step of ethylene to outside the film.
Regarding claim 7, Hamilton teaches surrounding the fruit or vegetables by forming the film into a bag (paragraph 85).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20040137202) in view of Tsuji (US 4939030).
Further regarding claim 5 and the step of maintaining carbon dioxide and water on the surface of the film, it is noted that Tsuji teaches packaging films that can control .
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20150181902) in view of Tsuji (US 4939030) and Hamilton (US 20040137202).
Regarding claim 5, it is noted that as Tseng teaches the use of potassium permanganate and as moisture is retained on a surface of the film (see figure 7a), the moisture generated by the ethylene adsorption and decomposition would also have resulted in moisture being maintained on a surface of the film.  Regarding maintaining carbon dioxide, it is noted that Tseng is directed to maintaining the freshness of respiring fruits and vegetables (see paragraph 5, 6).  While not specific as to the carbon dioxide being on a surface of the film, it is noted that Hamilton teaches films that can be microporous so as to allow diffusion of carbon dioxide so as to maintain a particular atmosphere within the package (see paragraph 43, 58, 67) such that to modify Tseng so as to maintain some amount of carbon dioxide on a surface of the film would have been obvious to one having ordinary skill in the art, for the known purpose of ensuring 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792